Citation Nr: 1513914	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  10-05 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether an overpayment of Department of Veterans Affairs (VA) nonservice-connected pension benefits in the amount of $9,760 was properly created.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is  a Veteran who served on active duty September 1972 to September 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 administrative determination of the VA Pension Management Center (PMC) in St. Paul, Minnesota, which notified the Veteran that the monthly payment of nonservice-connected pension benefits was terminated (effective February 1, 2008), as previously proposed in a June 2008 letter, due to excessive family income.  As a result, an overpayment of pension benefits in the amount of $9,760 was created in his account.  The Veteran was notified in January 2015 that he was scheduled for a videoconference hearing before a Veterans Law Judge in February 2015, but in a statement dated in January 2015 and received by the Waco, Texas Regional Office (RO) in February 2015, he canceled his hearing request.  


FINDING OF FACT

Prior to the promulgation of a decision in the matter, the Board in February 2015 received written notification from the Veteran and his authorized representative expressing his intent to withdraw his appeal pertaining to whether an overpayment of VA nonservice-connected pension benefits in the amount of $9,760 was properly created; there is no question of fact or law remaining before the Board in this matter.  


CONCLUSION OF LAW

Regarding the claim of whether an overpayment of VA nonservice-connected pension benefits in the amount of $9,760 was properly created, the criteria for withdrawal of an appeal by the Veteran are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Although the VCAA applies to the instant claim, discussion of the impact of the VCAA is not necessary in light of the expression of the Veteran's intent to withdraw his appeal in the matter.  

Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In written statements received by the Board in February 2015, the Veteran and his authorized representative indicated that it was the Veteran's intent to withdraw all issues on appeal.  The sole issue on appeal pertains to whether an overpayment of VA nonservice-connected pension benefits in the amount of $9,760 was properly created.  Hence, there is no allegation of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed.  


ORDER

The appeal pertaining to whether an overpayment of VA nonservice-connected pension benefits in the amount of $9,760 was properly created is dismissed.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


